Citation Nr: 0834982	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to special monthly death pension benefits 
based on the need for regular aid and attendance (A&A).

2.  Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of special monthly 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946; he died in October 2006.  The appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from September and 
December 2007 rating decisions by the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Historically, the appellant was found to be entitled to 
special monthly death pension at the housebound rate in a 
December 2007 rating decision.  She maintains that she is 
entitled to a higher rate of pension based on the need for 
A&A.  An October 2007 statement from Caroline M. Wilson, 
M.D., indicates the appellant has multiple medical problems, 
including hypertension, peripheral edema, diabetes mellitus, 
hyperlipidemia, hypothyroidism, anxiety, osteoarthritis, 
chronic lower back pain, obesity and cataract of the left 
eye.  Dr. Wilson noted that due to the appellant's many 
ailments, she is unable to get out of her house without 
assistance.  The Board finds that VA examination is needed to 
determine whether the appellant meets the criteria for A&A.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002).

Regarding the issue of whether the appellant's countable 
income exceeds income limitations for entitlement to payment 
of special monthly death pension benefits, the appellant was 
not provided with proper VCAA notice for this claim.  
Specifically, she received no notice as to how the pension 
rate is calculated including how income is computed and what 
is excluded from that income.  See 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2007).  Thus, the Board finds that proper VCAA notice 
should be issued to the appellant.  In addition, the 
appellant should be asked to provide updated evidence 
relating to her annual income and medical expenses.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should notify the appellant and 
her representative of the information and 
evidence needed to substantiate her claim 
regarding whether her countable income 
exceeds income limitations for entitlement 
to payment of special monthly death 
pension benefits.  The notice should 
include an explanation as to the pension 
rate pursuant to 38 C.F.R. § 3.23, how the 
income is computed pursuant to 38 C.F.R. § 
3.271 and what is excluded from income 
pursuant to 38 C.F.R. § 3.272.  

The RO should also provide the appellant 
with all appropriate forms so that she may 
provide up to date information regarding 
her countable income.  The forms should 
include VA's Eligibility Verification 
Report (EVR) form, and VA's Medical 
Expense Report form.  

2.  The RO should request the appellant to 
submit any pertinent evidence in her 
possession and to either submit or provide 
the information and authorization 
necessary for the RO to obtain on her 
behalf any records, not already associated 
with the claims folders, pertaining to her 
medical treatment or evaluation since 
October 2007.  The RO should undertake all 
necessary development to obtain and 
associate with the record all outstanding 
records of pertinent medical treatment.  
If any requested records are unavailable, 
or the search for the records is otherwise 
negative, that fact should clearly be 
documented in the claims file, and the 
appellant so notified.

3.  The RO should arrange for the 
appellant to be examined by an examiner 
with appropriate expertise to determine 
whether she meets the requirements for 
special monthly death pension based on the 
need for A&A.  The appellant should be 
properly notified of the date, time and 
place of the examination in writing, and 
informed of the consequences of her 
failure to appear without good cause.  The 
claims folders, to include this Remand, 
must be reviewed by the examiner.

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the appellant is in need of regular 
aid and attendance, that is, whether she 
is helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person.  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the appellant is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field 
to 5 degrees or less; or whether she is a 
patient in a nursing home because of 
mental or physical incapacity; or whether 
she establishes factually a need for aid 
and attendance under the criteria set 
forth under 38 C.F.R. § 3.352(a) 
(inability to dress/undress, or to keep 
ordinarily clean/presentable; frequent 
adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
herself; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment).  The 
examiner should explain the rationale for 
all opinions given.

4.  The RO should then readjudicate the 
claims in light of all the evidence, to 
include the new evidence added to the 
record since the May 2008 statement of the 
case (SOC).  If either claim remains 
denied, the RO should issue an appropriate 
Supplemental SOC and provide the appellant 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



